Title: To Thomas Jefferson from Robert Leslie, 10 July 1793
From: Leslie, Robert
To: Jefferson, Thomas



Sir
London July 10th 1793

I Arrived here on sunday 9th. of June, with my family all in good health. I Delivered the letter you honoured me with to Mr. Pinkney, a few days after who politely offered me any service in his power, Mr. Cutting is gone to Irland, I have found several Gentlemen here who have been very attentive, and seem desirous of forwarding my designs, tho I have not yet been able to put any of them in execution, being engaged in purching an asortmen of watchs to send over, the repeating watch, you was pleased to order for Miss Jefferson, shal be sent by the first spring ship, I am very anxious to hear how your great Clock gowes, and also your timepiece, if either or boath do not gow right, if you will be so obliging as to let me know it I will send you others from this place, as I can have them mad much better here, and if there is any thing else I can serve you in, I hope you will let me know it, for I shall certainly have no grater pleasure than in serving you to the best of my abilites, please to inform me wheather I shall in the spring direct to you in Philadelphia or Virginia, if you should favour me with a line at any time, please to leave it with Mr. Price my Partner, to be forwarded to me, as It will be but a few week before I move from the place I am now at, and do not know what part the Town I shall gow to. Pleas to except of my Sincerest thanks for the favours you have done me, and belive me always your very humble Servent

Robert Leslie

